DETAILED ACTION
Introduction
Claims 10-14, 16, and 21 have been examined in this application. Claims 10, 12, 13, and 16 are amended. Claims 11 and 14 are original. Claim 15 is cancelled.  Claim 21 is new. Claims 1-9 and 17-20 are withdrawn. This is a non-final rejection in response to the arguments, amendments, and request for continued examination filed 2/12/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
Specification
The amendments to the specification are accepted and the objection is therefore withdrawn.
Response to Arguments
Applicant’s arguments, filed 2/12/2021, have been fully considered.
Regarding the remarks pertaining to claim interpretation (presented on p. 8 under the heading “II. Interpretation under 35 U.S.C. § 112(f)”), the remarks and amendments are acknowledged and no remaining terms in the claims are interpreted under 112(f) due to the use of the structural term “integrated circuit” in the claims, as amended.
Regarding the remarks pertaining to previously made rejections under 103 (presented on p. 8-10 under the heading “III. Rejections under 35 U.S.C. §103”), the arguments and amendments are partially persuasive. With respect to Claim 10, the arguments (p. 10 ln. 6-8) recite that the US2017/0269611A1 reference (Rangarajan) does not disclose or suggest “in addition to monitoring operation of the mission control module 2, the monitor module 4 is further configured to execute a vehicle or mission control process.” The arguments are moot as Rangarajan is no longer relied upon to disclose this limitation in the present rejection, however it is noted that the claim language does not require some additional function beyond monitoring. An integrated circuit that monitors another system or circuit and acts in response is performing a control function which supports a vehicle or mission if it is part of a vehicle or other system performing a mission. The claim language does not recite any specific control process, and the broadest reasonable interpretation of the phrase is any control process tied to vehicle or vehicle component or mission functions. Upon further consideration, the amendments to the claims are determined to overcome the prior art. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of Publication US2011/0107158A1 (Espinosa et al.) along with the previously relied upon art of Publication US2017/0269611A1 (Rangarajan) and Publication US2005/0093572A1 (Sun et al.) and the art previously made of record of Publication US2008/0007928A1 (Salama et al.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2011/0107158A1 (Espinosa et al.) in view of Publication US2017/0269611A1 (Rangarajan), further in view of Publication US2008/0007928A1 (Salama et al.).

Regarding Claim 10, Espinosa et al. discloses a device, comprising:
a first integrated circuit (see Figures 1, 4, [0036,0051] Xilinx FPGAs in an integrated circuit card configuration) and a second integrated circuit (see Figure 4, [0039, 0051-0052], the Aeroflex FPGAs (referred to as Aeroflex processors -- and see supporting reference Wikipedia – Field-Programmable Gate Array, FPGAs are integrated circuits)) the first integrated circuit (Xilinx FPGAs) comprising a first processing unit (see Figure 4, [0051, 0077] PowerPC processors embedded in the FPGA) and a volatile programmable logic array comprising a plurality of logic cells (see Figure 4, [0051], the field-programmable gate array portion of the device, which [0036] is a Xilinx Virtex-4, and see supporting reference “Virtex-4 FPGA Configuration User Guide” p. 13, configuration memory is volatile and the device must be configured each time it is powered up), the second integrated circuit (Aeroflex FPGA) comprising a second processing unit (see Figure 4, [0040] the Aeroflex processors including an 8-bit microcontroller) and a non-volatile programmable logic array comprising a plurality of logic cells (see [0039] the Aeroflex UT6325 is a one-time programmable FPGA, and see supporting reference “UT6325 RadTol Eclipse FPGA” p. 1, the device being one-time programmable and including up to 320,000 non-volatile gates), at least one of the first integrated circuit and the second integrated circuit configured to perform operations while the device is in flight (see [0051] the Xilinx FPGA processing sensor data, and [0051] the Aeroflex comparing data received to determine errors, [0035] used in space flight), the operations comprising:
detecting, while the device is in flight, the first integrated circuit is compromised (see [0036, 0051] the Aeroflex processors comparing data received and determining when the same data has not been output, i.e. when the first integrated circuit is not operating correctly) while the first integrated circuit is configured to execute a first vehicle or mission control process and the second integrated circuit is configured to execute a second vehicle or mission control process (see [0051] when the Xilinx FPGAs are executing a sensor data processing process and the Aeroflex processors are executing a error detection process).


Espinosa et al. further discloses
responsive to powering on, obtaining, while the device is in flight, configuration data (see Figure 5B, [0062] the Aeroflex microcontroller obtaining the configuration file); and
reconfiguring, the volatile programmable logic array based on the configuration data (see Figure 5B, upon power-on, the Aeroflex microcontroller programs the Xilinx FPGA using the configuration file).
and suggests that critical errors require a reset (see [0007]) which the second integrated circuit is capable of performing (see [0065] the Aeroflex processors can power on and off the Xilinx FPGAs).


Espinosa et al. does not explicitly recite an unmanned aerial vehicle,
performing the above steps “while the unmanned aerial vehicle is in flight,” and
responsive to detecting the first integrated circuit is compromised, obtaining, while the unmanned aerial vehicle is in flight, configuration data.

However, Rangarajan teaches an unmanned aerial vehicle (see Figure 1, [0020]), performing operations while the unmanned aerial vehicle is in flight (see [0038] the mission control module and monitor module executing a safety control during execution of missions, i.e. in flight), and
responsive to detecting the first integrated circuit is compromised (see [0039], in response to mission control module ([0006] an integrated circuit) not communicating or operating properly), resetting the first integrated circuit (see [0039], a reset of the mission control module).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the system of Espinosa et al. could be used in an unmanned aerial vehicle, and to modify the determination of the Xilinx FPGAs being compromised, by the Aeroflex processors in Espinosa et al. such Rangarajan), resulting in the powering up and therefore obtaining/reconfiguring of the Xilinx FPGAs (first integrated circuit) of Espinosa et al. being in response to the first integrated circuit being compromised, with the motivation of enhancing the safety and reliability of the system to perform autonomous operations while ensuring recovery of the vehicle (see Rangarajan [0012, 0022]).


Additionally, Espinosa et al. does not explicitly recite a circuit board comprising a first integrated circuit and a second integrated circuit.

However Salama et al. teaches a processing system for flight (see e.g. [0046]), including
a circuit board comprising a first integrated circuit and a second integrated circuit (see [0004] a circuit board populated by a plurality of integrated circuits).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Espinosa et al. to include a circuit board with both the first and second integrated circuit, with the motivation of enhancing flexibility and ease of manufacturing by allowing for the use of devices with varying capabilities without the need to alter conductive traces (see Salama et al. [0004]).

Regarding Claim 21, Espinosa et al. discloses the unmanned aerial vehicle of claim 10, wherein the second vehicle or mission control process is different than the first vehicle or mission control process (see [0051] the Xilinx FPGAs are executing a sensor data processing process and the Aeroflex processors are executing a error detection process).

Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2011/0107158A1 (Espinosa et al.) in view of Publication US2017/0269611A1 (Rangarajan), further in view of Publication US2008/0007928A1 (Salama et al.), further in view of Publication US2005/0093572A1 (Sun et al.).

Regarding Claim 11, Espinosa et al. does not explicitly recite the unmanned aerial vehicle of claim 10, wherein the obtaining further comprises obtaining an object comprising the configuration data and computer-readable instructions.

However Sun et al. teaches a processing system for a device performing a mission function (see [0012, 0016]):
wherein the obtaining further comprises obtaining an object comprising the configuration data and computer-readable instructions (see [0021], responsive to an initialization event, the configuration load and configuration functions are executed and [0046] configuration data is stored in the non-volatile memory which [0051] is further used to store utility programs 204, which are executed by the CPU [0050] using RAM 208 to execute code. That is, initializing the system includes obtaining both the configuration data and computer-readable instructions).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the powering on procedure of the first integrated circuit in Espinosa et al. to additionally obtain computer-readable instructions for the processing unit, as is taught by Sun et al., with the motivation of enhancing the robustness and ease of use of the system by increasing the flexibility of the hardware design and improving management of the configuration (see Sun et al. [0009-0011]).

Regarding Claim 12, Espinosa et al. does not explicitly recite the unmanned aerial vehicle of claim 11, wherein the operations further comprise reprogramming, while the unmanned aerial vehicle is in flight, the first processing unit based on the computer-readable instructions.

Sun et al. teaches the system as recited above, 
wherein the operations further comprise reprogramming, the first processing unit based on the computer-readable instructions (see [0049-0051], the utility programs 204 are executed by the CPU by loading code into RAM 208. In other words, upon initialization the processing unit (CPU and RAM), the unit is reprogrammed with the utility code from the non-volatile memory in order to perform utility functions). 
The motivation to combine Espinosa et al. and Sun et al. was provided above in the rejection of Claim 11.

Regarding Claim 13, Espinosa et al. discloses wherein the configuration data is included within an object that is stored locally on a memory device associated with at least one of the first integrated circuit and the second integrated circuit (see [0041] configuration files stored on radiation-tolerant flash memories which is associated with both integrated circuits when the Aeroflex processors obtain and reconfigure the Xilinx FPGAs (Figure 5B)).

Espinosa et al. does not explicitly recite the unmanned aerial vehicle of claim 11, wherein the configuration data and computer-readable instructions are included within an object that is stored locally on a memory device associated with at least one of the first integrated circuit and the second integrated circuit.

Sun et al. teaches the system as recited above, 
wherein the configuration data and computer-readable instructions are included within an object that is stored locally on a memory device (see [0046] configuration data is stored in the non-volatile memory which [0051] is further used to store utility programs 204, and is a local memory device associated with the first processing system).
The motivation to combine Espinosa et al. and Sun et al. was provided above in the rejection of Claim 11.

Regarding Claim 14, Espinosa et al. discloses wherein the configuration data are included within an object that is obtained from a remote computing device communicatively coupled to the device over a communication network (see [0047] a communication interface, to ground station, and [0069] new program files may be sent from a remote location for reconfiguration).

Espinosa et al. does not explicitly recite the unmanned aerial vehicle of claim 11, wherein the configuration data and computer-readable instructions are included within an object that is obtained from a remote computing device communicatively coupled to the unmanned aerial vehicle over a communication network.

Sun et al. teaches the system as recited above, wherein
the configuration data and computer-readable instructions are included within an object that is obtained from a remote computing device over a communication network (see [0048], configuration load function may establish a channel between a remote source and configuration data memory to receive configuration data, and [0054], remote hosts are accessed and may include new versions of utility programs to be downloaded. I.e. both portions of the object in the local non-volatile memory may be obtained from a remote computing device).
The motivation to combine Espinosa et al. and Sun et al. was provided above in the rejection of Claim 11.

Regarding Claim 16, Espinosa et al. does not explicitly recite the unmanned aerial vehicle of claim 12, wherein:
prior to the reprogramming, the first processing unit is configured with a first operating system; and
the reprogramming comprises overwriting the first operating system with a second operating system that is different than the first operating system.


Sun et al. teaches the system as recited above, wherein
prior to the reprogramming, the first processing unit is configured with a first operating system; and
the reprogramming comprises overwriting the first operating system with a second operating system that is different than the first operating system (see [0050, 0051], the utility programs (a first operating system for performing mission functions) will be executed by the CPU using RAM see [0054] new versions of utility programs (a second operating system different from the first as it is a new version) may be downloaded, and [0051] loaded during the next initialization. In other words, when the system receives a new version of the utility program and is later reset/initialized, the first operating system that was previously held in the RAM for executing is erased and overwritten by the second operating system such that the CPU runs the new version).
Espinosa et al. and Sun et al. was provided above in the rejection of Claim 11.

Additional Prior Art
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20110012638-A1 teaches subject matter including an architecture of programmable function elements which may include CPUS and use programmable logic devices for space applications (see e.g. [0005, 0039] Figure 1).
US-20190002125-A1 teaches subject matter including controllers the same circuit board in UAV applications (see e.g. [0033]).
NPL Publication "Reconfigurable high performance architectures: How much are they ready for safety-critical applications?" teaches subject matter including plural FPGAs in a fault-tolerant system (see e.g. p. 4, Figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619